IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


RICHARD G. FESSENDEN AND               : No. 784 MAL 2014
MARLENE FESSENDEN,                     :
                                       :
                  Respondents          : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
           v.                          :
                                       :
                                       :
ROBERT PACKER HOSPITAL,                :
GUTHRIE CLINIC LTD., AND DAVID         :
HERLAN, M.D.,                          :
                                       :
                  Petitioners          :


                                    ORDER


PER CURIAM

     AND NOW, this 1st day of April, 2015, the Petition for Allowance of Appeal is

DENIED.